DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Inoue et al. (EP 2 104 121 A1), hereinafter “Inoue,” in view of Roh et al. (US 2014/0248523 A1), hereinafter “Roh.”
Regarding claim 1, Inoue teaches a method for connecting an energy storage module to a module support, in particular a cooling element,
	wherein the energy storage module is fastened on the module support by multiple connecting screws, which are each screwed into threaded bores provided on the module support, in this case the screws (¶ [0056]; Fig. 9D, reference no. 231) and the and fixing screws (¶ [0080]; Fig. 9C, reference no. 261); and
	wherein a gap is provided between the bottom of the energy storage   module and the bottom of the module support, in this case the interior spaces (¶ [0074]; Fig. 9A-9D), into which gap a thermally-conductive compound is introduced, in this case the heat-conductive insulating grease (¶ [0074]; Fig. 9A-9D, reference no. 234), which is distributed to fill the gap due to a reduction of the gap width when the energy storage module is screwed down, in this case when the electric power storage elements are inserted and the screws are tightened the grease becomes compressed in the interior spaces (see Fig. 9A-9D).
	Inoue does not teach the multiple tolerance compensation elements. However, Roh teaches a component including multiple tolerance compensation elements, in this case a pair of guide bolts, compression springs, and nuts (¶ [0075]; Fig. 12, reference nos. 511, 512, 541, 542, 581, & 582). One having ordinary skill in the art would have realized that providing such tolerance compensation elements would ensure that the battery cells are securely connected to the module support. Additionally, the inclusion of two such compensation elements would allow one to be operated without interacting with the section that the other was engaged with and vice versa. Therefore, it would have been obvious to have included the tolerance compensation elements in order to securely connect the battery cells to the module support.
Regarding claim 3, Inoue does not teach the compensation elements. However, Roh teaches the compensation elements as discussed in the rejection of claim 1, above, and further teaches the inclusion of spring elements (¶ [0075]; Fig. 12, reference nos. 541 & 542) wherein the screw would be capable of rotating within the spring due to its position within the spring. One having ordinary skill in the art would have realized that providing such tolerance compensation elements would ensure that the battery cells are securely connected to the module support. Therefore, it would have been obvious to have included the tolerance compensation elements in order to securely connect the battery cells to the module support.
Regarding claim 4, Inoue further teaches that the screws enter a threaded bore so that the components are put into a predetermined position (see Fig. 9A-9D).
Regarding claim 5, Inoue further teaches that a cooling element is used as the module support, in this case the base may be made of aluminum for heat conductivity (¶ [0058]; Fig. 8, reference no. 233).
Regarding claim 8, Inoue further teaches that the screws enter a threaded bore so that the components are put into a predetermined position (see Fig. 9A-9D).
Regarding claim 10, Inoue further teaches that a cooling element is used as the module support, in this case the base may be made of aluminum for heat conductivity (¶ [0058]; Fig. 8, reference no. 233).
Regarding claim 11, Inoue further teaches that a cooling element is used as the module support, in this case the base may be made of aluminum for heat conductivity (¶ [0058]; Fig. 8, reference no. 233).
Claims 2, 6, 7, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Inoue and Roh as applied to claim 1, above, and further in view of Young (US 2018/0002873 A1).
Regarding claim 2, Inoue further teaches that the screws enter a threaded bore so that the components are put into a predetermined position (see Fig. 9A-9D), but does not teach the reduced shaft section. Young teaches a compression screw with an unthreaded portion with a smaller diameter (¶ [0037]; Fig. 3, reference nos. 50 & 60). One having ordinary skill in the art would have realized that including such a reduced shaft section would allow the spring tension to be adjusted without turning the compression screw (see ¶ [0038]), thereby facilitating a secure connection between components. Therefore, it would have been obvious to have included the reduced shaft section.
Regarding claim 6, Inoue does not teach the compensation elements. However, Roh teaches the compensation elements as discussed in the rejection of claim 1, above, and further teaches the inclusion of spring elements (¶ [0075]; Fig. 12, reference nos. 541 & 542) wherein the screw would be capable of rotating within the spring due to its position within the spring. One having ordinary skill in the art would have realized that providing such tolerance compensation elements would ensure that the battery cells are securely connected to the module support. Therefore, it would have been obvious to have included the tolerance compensation elements in order to securely connect the battery cells to the module support.
Regarding claim 7, Inoue further teaches that the screws enter a threaded bore so that the components are put into a predetermined position (see Fig. 9A-9D).
Regarding claim 9, Inoue further teaches that a cooling element is used as the module support, in this case the base may be made of aluminum for heat conductivity (¶ [0058]; Fig. 8, reference no. 233).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729